Per curiam.
This is an appeal in a habeas corpus action brought by the appellant to challenge his extradition to Florida. The court below denied relief finding the extradition documents to be in order. We affirm the denial of relief.
Haupt is charged with taking actions in Georgia which resulted in the commission of a crime in Florida. He contends that since he never “fled” Florida, and federal law only authorizes extradition to states *845from which the fugitive has fled, he is not subject to extradition in this case. He contends that OCGA § 17-13-25, which authorizes extradition in cases such as this one, should be pre-empted by federal law. We find no basis for a finding of pre-emption in Haupt’s argument and thus find that OCGA § 17-13-25 may form the basis for Haupt’s extradition. Since the extradition documents otherwise meet the requirements of Michigan v. Doran, 439 U. S. 282 (99 SC 530, 58 LE2d 521) (1978), we affirm the ruling of the trial court.
Decided March 4, 1987
Reconsideration denied March 24, 1987.
John R. Calhoun, for appellant.
Spencer Lawton, Jr., District Attorney, J. Clayton Culp, Assistant District Attorney, for appellee.

Judgment affirmed.


All the Justices concur.